t c memo united_states tax_court hansel hamlin johnson jr and janice h johnson petitioners v commissioner of internal revenue respondent docket no filed date hansel hamlin johnson jr pro_se john w sheffield iii for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners' federal income taxes and determined accuracy-related_penalties under sec_6662 for the taxable years and in the amounts set forth below penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number after concessions the sole issue for decision is whether petitioners are entitled to deduct unreimbursed employee_expenses incurred during the tax_year in excess of those allowed by respondent some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in lawrenceville georgia references to petitioner are to hansel hamlin johnson jr petitioner is a software guality engineer with a bachelor’s degree in industrial technology and electronics petitioners concede the following they are not entitled to interest deductions in the amount of dollar_figure and dollar_figure for the and tax years respectively they are not entitled to unreimbursed employee expense deductions in the amount of dollar_figure or entitled to miscellaneous deductions in the amount of dollar_figure for the tax_year and they are liable for accuracy-related_penalties pursuant to sec_6662 in the amounts of dollar_figure and dollar_figure for the and tax years respectively during the years in issue petitioner worked as a contract engineer through an agency named tad technical as a contractual engineer petitioner does not have an opportunity to work as a permanent employee and does not receive holiday vacation or severance_pay the usual contract term is from to months in and petitioner worked as a software quality engineer for texas instruments in lewisville texas petitioner began work on date and initially contracted to work for texas instruments for only months however after the first 6-month period his contract was later extended for an additional 6-month period after the second 6-month period the contract was extended again until date while working for texas instruments petitioner rented a small 1-bedroom apartment and incurred various associated expenses during the and tax years petitioners' children continued to live in lawrenceville georgia where the children also attended school mrs johnson worked in the atlanta area petitioner usually drove home once a month to visit his family on their federal_income_tax return for the tax_year petitioners claimed unreimbursed employee expense deductions in the amount of dollar_figure representing expenses_incurred by petitioner while working for texas instruments in a notice_of_deficiency dated date respondent disallowed dollar_figure of petitioners’ claimed unreimbursed employee expense deductions because petitioner was employed away from home for more than year sec_162 travel expense deductions deductions are a matter of legislative grace see 292_us_435 taxpayers bear the burden of proving that they are entitled to their claimed deductions see 290_us_111 sec_162 allows a taxpayer to deduct traveling expenses_incurred while away from home a taxpayer may deduct traveling expenses under sec_162 if he satisfies the following three conditions the expense must be reasonable and necessary it must be incurred while away from home and it must be incurred in the pursuit of a trade_or_business see 326_us_465 respondent does not dispute that petitioners' expenses satisfy the first and third requirements respondent contends that petitioner was not away from home while working in texas for purposes of sec_162 generally a taxpayer's home is the vicinity of his principal place of employment not where his personal_residence is located see 74_tc_578 however if a taxpayer's principal place of employment is temporary rather than indefinite the taxpayer's residence may be considered the taxpayer's home and the taxpayer may deduct the expenses associated with traveling to and living at a job site see 358_us_59 employment is temporary if it is foreseeable that the employment will be terminated within a short_period of time see mitchell v commissioner supra pincite whether a taxpayer's employment is temporary or indefinite is a question of fact see peurifoy v commissioner supra pincite in the flush language of sec_162 was amended to include the following for purposes of paragraph the taxpayer shall not be treated as being temporarily away from home during any period of employment if such period exceed sec_1 year the amendment is effective for costs paid_or_incurred after date petitioners contend that the language of the amendment is unclear and that their understanding of the language is that the 1-year period referred to in the amendment began on date respondent in his brief filed on date concedes that petitioners are entitled to claim unreimbursed employee_expenses in the amount of dollar_figure leaving dollar_figure of see energy policy act of epa publaw_102_ sec a 106_stat_2776 epa sec b 106_stat_3033 unreimbursed employee_expenses in dispute respondent calculated the dollar_figure amount by applying a ratio of the number of days petitioner was under contract with texas instruments in up to and including date compared to the total number of days petitioner was under contract at texas instruments in multiplied by the parties’ stipulated job- related travel_expenses of dollar_figure we find the statutory language of sec_162 clear when interpreting statutes the function of courts is to construe the language of the statute so as to give effect to the intent of congress see 88_tc_177 affd 865_f2d_750 6th cir where possible statutes and revenue acts should be interpreted in their ordinary everyday sense see 331_us_1 the amended language of sec_162 clearly states that a taxpayer shall not be treated as being temporarily away from home during any period of employment if such period exceed sec_1 year emphasis added additionally the amendment clearly tapplies to costs paid_or_incurred after date epa sec b 106_stat_3033 emphasis added on date petitioner had been employed by texas instruments for days at that time petitioner knew that his contract with texas instruments would be extended for an additional period of time and no longer had a realistic expectation that his employment with texas instruments would last a year or less petitioners have failed to establish that petitioner was away from home on a temporary basis after date accordingly we hold that petitioner is entitled to claim unreimbursed employee_expenses for only in the amount of dollar_figure to reflect the foregoing decision will be entered under rule
